Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 FOR FURTHER INFORMATION CONTACT: Little Rock, AR 72211 Mark McFatridge | CEO Matt Machen | CFO Bear State Financial, Inc. Announces First Quarter 2016 Earnings FINANCIAL HIGHLIGHTS: ● First quarter GAAP net income was $ million or per common share, compared to GAAP net income of $ 2.3 million or 7 per common share for the first quarter of . ● First quarter 201 6 core earnings were million or $0.10 per common share, compared to core earnings of $ 2.8 million or $0.0 8 per common share in the first quarter of . ● Book value per common share was at March 31, 2016 , a 15 % increase from $ at March 31, . ● During the first quarter of Bear State Financial completed the consolidation and integration of Metropolitan National Bank, Springfield, MO into the Bear State Bank charter . Little Rock, AR – April 20 , 2016 – Bear State Financial, Inc. (the “Company,” NASDAQ: BSF), today reported earnings of $3.3 million and earnings per diluted common share of $0.09 in the first quarter of 2016 , compared to earnings of $2.3 million or $0.07 per diluted common share in the first quarter of 2015. Core earnings for the first quarter of 2016 were $3.7 million or $0.10 per diluted common share compared to core earnings of $2.8 million or $0.08 per diluted common share in the first quarter of 2015. 1 On February 22, 2016, the Company consolidated the Metropolitan National Bank (Springfield, MO) (“MNB”) charter into the Bear State Bank charter and converted MNB’s systems to the Company’s core technology platform. The Company has begun experiencing significant operational and organizational improvements as a result of the charter consolidation and systems conversion, the benefits of which are expected to be realized in the second quarter of 2016. In addition, the Company intends to consolidate six locations, or 11% of the branch network, by the end of April. The Company has notified all customers affected by these consolidations, and will be automatically transferring customer accounts to the next most convenient location. “Our first quarter results continue to highlight the strengths of Bear State – disciplined growth, operational efficiency, and the ability to acquire and integrate,” said Mark McFatridge, President and CEO at Bear State Financial. “Only eight months after announcing the acquisition, we successfully completed the charter consolidation and systems integration of Metropolitan National Bank during the quarter. Our previously announced closure of 11% of our branch network will be completed during the second quarter. This initiative will improve operational efficiencies and reduce market overlaps. Additionally, our teammates continue to do a tremendous job in uncovering lending opportunities. While many of these opportunities are with creditworthy borrowers that we would love to bank, the competitive banking environment in which we operate is dictating terms that fall outside of our disciplined risk culture. We have, however, had significant success in our strategic initiative of diversifying our lending portfolio, as evidenced by the 5% growth in commercial and industrial loans during the quarter. This initiative will allow us the opportunity for relationships where we can fully deliver the value of the Bear.” FINANCIAL CONDITION Total assets were $1.92 billion at March 31, 2016, a 30% increase compared to $1.48 billion at March 31, 2015. Total deposits were $1.61 billion at March 31, 2016, a 30% increase compared to $1.24 billion at March 31, 2015. The increase in both assets and deposits was primarily due to the MNB acquisition on October 1, 2015. Total loans were $1.46 billion at March 31, 2016, an increase of $418 million, or 40% compared to the March 31, 2015 . Total stockholders’ equity was $224 million at March 31, 2016, a 29% increase from $173 million at March 31, 2015. Tangible common stockholders’ equity was $172 million at March 31, 2016, a 23% increase from $140 million at March 31, 2015. Book value per common share was $5.96 at March 31, 2016, a 15% increase from $5 .19 at March 31, 2015. Tangible book value per common share was $4.59 at March 31, 2016, a 9% increase from $4.20 at March 31, 2015 . The Company’s ratio of total stockholders’ equity to total assets decreased to 11.64% at March 31, 2016, compared to 11.72% at March 31, 2015. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation of such non-GAAP financial measures to the most comparable GAAP measures are included in the schedules accompanying this release. 2 RESULTS OF OPERATIONS The Company recognized first quarter 2016 net income of $3.3 million or $0.09 per diluted common share compared to net income of $2.3 million or $0.07 per diluted common share in the first quarter of 2015, resulting in a return on average assets of 0.71% in the first quarter of 2016, compared to 0.61% in the first quarter of 2015 . Calculation of net income in accordance with GAAP includes what the Company considers “non-core items,” which are items that we do not consider indicative of our core operating performance and which are not necessarily comparable from year to year. The reconciliation of GAAP net income and core earnings, a non-GAAP financial measure, together with related financial measures and ratios is included in the schedules accompanying this release. First quarter 2016 core earnings totaled $3.7 million or $0.10 per diluted common share, compared to core earnings of $2.8 million or $0.08 per diluted common share in the first quarter of 2015. The core return on average assets measured 0.77% and 0.76%, core return on average equity measured 6.61% and 6.58% and core return on average tangible equity measured 8.58% and 8.14% each for the first quarters of 2016 and 2015, respectively. Non-core items during the first quarter of 2016 included merger, acquisition and integration expenses of $250 ,000, rebranding expenses of $195 ,000 related to the acquisition of MNB, branch reduction expenses of $63,000 and a loss on sale of securities of $2,000. Collectively, the effect of all non-core items, net of taxes, decreased GAAP net income by approximately $315,000, or approximately $0.01 of diluted earnings per share. Net interest income for the first quarter of 2016 was $16.9 million compared to $12.6 million for the same period in 2015. Interest income for the first quarter of 2016 was $18.8 million compared to $14.1 million for the same period in 2015. The increase in interest income for the first quarter of 2016 compared to the same period in 2015 was primarily related to increases in the average balances of loans receivable and investment securities as a result of the MNB acquisition. Interest expense for the first quarter of 2016 was $1.9 million compared to $1.5 million for the same period in 2015. The increase in interest expense for the first quarter of 2016 compared to the same period in 2015 was primarily due to an increase in the average balance of deposit accounts as a result of the MNB acquisition. 3 Net interest margin measured 4.03% for the first quarter of 2016, compared to 3.85% for the same period in 2015. The Company’s net interest margin increased primarily as a result of an increase in average yield on interest earning assets resulting from a higher percentage of loans in the mix of interest earning assets. The average cost of total interest-bearing liabilities decreased to 0.51% for the first quarter 2016, compared to 0.54% for the same period in 2015. Noninterest income is generated primarily through deposit account fee income, profit on sale of loans, and earnings on life insurance policies. Total noninterest income for the three months ended March 31, 2016 increased to $3.7 million from $3.1 million for the same period in 2015, an 18% increase. The increase was primarily due to an increase in deposit fee income and gain on sale of loans. The increase in deposit fee income was primarily due to an increase in deposit accounts resulting from the acquisition of MNB. The increase in gain on sale of loans was due to an increase in the number of mortgage loans sold and the average profit per loan . Total noninterest expense increased $3.1 million or 25% during the first quarter of 2016 compared to the first quarter of 2015. The variance in total noninterest expense was primarily due to expenses incurred in connection with the MNB acquisition. The Company’s core efficiency ratio was 71.96% in the first quarter of 2016 compared to 71.88% in the first quarter of 2015 . The ratio of nonperforming assets to total assets increased to 1.23% at March 31, 2016, compared to 0.99% at March 31, 2015 . The increase in nonperforming assets is primarily attributable to a single relationship that management continues to actively monitor. Recently occurring developments have been encouraging and management anticipates a resolution of this matter later this year. Management believes that current reserves adequately reflect its estimated loss exposure. The allowance for loan losses represented 1.02% of total loans at March 31, 2016, compared to 1.32% at March 31, 2015. The ratio of allowance for loan losses plus discount on acquired loans to total loans was 1.99% at March 31, 2016, compared to 2.20% at March 31, 2015. The ratio of the allowance for loan losses to nonperforming loans was 72.84% at March 31, 2016, compared to 138.60% at March 31, 2015. Annualized net charge-offs as a percentage of average loans for the quarter ended March 31, 2016 was 0.04% compared to 0.08% for the quarter ended March 31, 2015. Provision for loan losses increased from $300,000 for the first quarter of 2015 to $489,000 for the first quarter of 2016. The increase in provision is attributable to loan originations and a migration of the MNB and First National renewed loans from the purchased loan portfolio to the originated loan portfolio. 4 About Bear State Financial, Inc. Bear State Financial, Inc. is the parent company for Bear State Bank. Bear State Financial common stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, please visit www.bearstatefinancial.com. Its principal subsidiary, Bear State Bank, is a community oriented financial institution providing a broad line of financial products to individuals and business customers. Bear State Bank operates 55 branches and three loan production offices throughout Arkansas, Southwest Missouri and Southeast Oklahoma. Non-GAAP Financial Measures This release contains certain non-GAAP financial measures in addition to results presented in accordance with accounting principles generally accepted in the United States (“GAAP”). These non-GAAP measures provide supplemental perspectives on operating results, performance trends, and financial condition. They are not a substitute for GAAP measures; they should be read and used in conjunction with the Company’s GAAP financial information. In all cases, it should be understood that non-GAAP per share measures do not depict amounts that accrue directly to the benefit of shareholders. The Company utilizes the non-GAAP measure of core earnings , which management believes is useful in evaluating operating trends, including components of core revenue and core expense. Core earnings and its components exclude amounts that the Company views as unrelated to its normalized operations. The Company also reports certain non-GAAP equity measures (including tangible stockholders’ equity, tangible book value per common share and related ratios) that exclude intangible assets from their calculation due to the importance of these non-GAAP measures to the investment community. A reconciliation of non-GAAP financial measures to GAAP measures is included in the accompanying financial tables. 5 Forward-Looking Statements This press release contains statements about future events that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding the Company’s plans to reduce the total number of its retail branches and the Company’s future expectations regarding certain nonperforming assets . Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as “may,” “will,” “believe,” “plan,” “intend,” “anticipate,” “expect,” or similar terms or variations of those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those risks previously disclosed in the Company’s filings with the SEC, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of Bear State Bank’s p ricing, products and services, and with respect to the loans extended by Bear State Bank and real estate owned, market prices of the property securing loans and the costs of collection and sales. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events . 6 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands) March December September June March Balance sheet data, at quarter end: Commercial real estate - mortgage loans $ 555,264 $ 561,910 $ 401,044 $ 378,878 $ 388,043 Consumer real estate - mortgage loans 395,509 401,594 309,951 307,183 315,082 Farmland 93,380 94,235 53,192 48,058 50,244 Construction and land development 117,283 116,015 93,688 103,094 100,918 Commercial and industrial loans 258,479 246,304 186,772 185,266 152,913 Consumer and other 37,673 38,594 32,428 32,455 32,613 Total loans 1,457,588 1,458,652 1,077,075 1,054,934 1,039,813 Allowance for loan losses ) Investment securities 185,143 198,585 164,564 182,525 176,599 Goodwill 40,196 40,196 25,717 25,717 25,717 Core deposit intangible, net 11,119 11,374 6,869 7,026 7,182 Total assets 1,922,301 1,920,216 1,470,725 1,451,281 1,477,597 Noninterest-bearing deposits 216,173 234,879 173,525 168,225 176,924 Total deposits 1,610,718 1,607,683 1,209,176 1,208,800 1,236,258 Short term borrowings 8,990 12,075 10,366 3,530 5,576 FHLB advances 50,178 53,518 49,457 41,591 38,936 Other borrowings 22,681 18,862 18,843 18,450 18,706 Total stockholders' equity 223,798 223,157 178,670 174,831 173,128 Balance sheet data, quarterly averages: Total loans $ 1,461,091 $ 1,445,357 $ 1,077,500 $ 1,059,235 $ 1,045,946 Investment securities 206,258 209,629 180,831 189,285 183,857 Total earning assets 1,702,917 1,699,227 1,294,619 1,294,523 1,325,125 Goodwill 40,196 40,216 25,717 25,717 25,717 Core deposit intangible, net 11,284 11,549 6,972 7,127 7,284 Total assets 1,920,833 1,920,617 1,466,342 1,468,521 1,504,716 Noninterest-bearing deposits 221,909 234,206 176,219 173,248 175,457 Interest-bearing deposits 1,369,759 1,364,403 1,036,330 1,055,200 1,072,255 Total deposits 1,591,668 1,598,609 1,212,549 1,228,448 1,247,712 Short term borrowings 12,163 26,872 6,166 4,481 11,902 FHLB advances 64,488 47,127 47,614 38,625 50,206 Other borrowings 25,353 18,983 18,641 18,564 18,482 Total stockholders' equity 224,416 223,083 177,824 175,025 172,811 Statement of operations data for the three months ended: Interest income $ 18,790 $ 19,468 $ 13,749 $ 13,523 $ 14,106 Interest expense 1,864 1,744 1,529 1,563 1,528 Net interest income 16,926 17,724 12,220 11,960 12,578 Provision for loan losses 489 866 331 300 300 Net interest income after provision for loan losses 16,437 16,858 11,889 11,660 12,278 Noninterest income 3,673 3,721 3,318 3,397 3,111 Noninterest expense 15,331 17,044 10,465 11,273 12,237 Income before taxes 4,779 3,535 4,742 3,784 3,152 Income tax provision (benefit) 1,436 972 1,529 1,253 885 Net income $ 3,343 $ 2,563 $ 3,213 $ 2,531 $ 2,267 7 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED March December September June March Common stock data: Net income per share, diluted $ 0.09 $ 0.07 $ 0.10 $ 0.08 $ 0.07 Core earnings per share, diluted $ 0.10 $ 0.11 $ 0.10 $ 0.09 $ 0.08 Book value per share $ 5.96 $ 5.87 $ 5.36 $ 5.24 $ 5.19 Tangible book value per share $ 4.59 $ 4.52 $ 4.38 $ 4.26 $ 4.20 Diluted weighted average shares outstanding 37,918,188 38,173,234 33,497,298 33,521,490 33,551,776 End of period shares outstanding 37,560,031 37,987,722 33,349,512 33,375,753 33,375,753 Profitability and performance ratios: Return on average assets % Core return on average assets % Return on average equity % Core return on average equity % Core return on average tangible equity % Net interest margin % Noninterest income to total revenue % Noninterest income to average assets % Noninterest expense to average assets % Efficiency ratio(1) % Average loans to average deposits % Securities to total assets % Asset quality ratios: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Annualized net charge offs to average total loans % Regulatory capital ratios: Tier 1 leverage ratio % Common equity tier 1 capital ratio % Tier 1 capital to risk weighted assets % Total capital to risk weighted assets % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 8 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Interest-bearing time deposits in banks Federal funds sold 18 Investment securities available for sale Other investment securities, at cost Loans receivable, net of allowance of $14,866 and $14,550, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Goodwill Core deposit intangible - net Deferred tax asset, net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Short term borrowings Other borrowings Other liabilities Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value—5,000,000 shares authorized; none issued at March 31, 2016 and December 31, 2015 Common stock, $0.01 par value—100,000,000 shares authorized; 37,560,031 and 37,987,722 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 376 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL $ $ 9 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except earnings per share) (Unaudited) Three Months Ended March 31, March 31, INTEREST INCOME: Loans receivable $ $ Investment securities: Taxable Nontaxable Other 83 96 Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain (loss) on sales of investment securities (2 ) 88 Deposit fee income Earnings on life insurance policies Gain on sale of loans Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net 28 38 Amortization of intangible assets Data processing Professional fees Advertising and public relations Postage and supplies Other Total noninterest expenses INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ 10 BEAR STATE FINANCIAL, INC. AVERAGE CONSOLIDATED BALANCE SHEETS and NET INTEREST ANALYSIS - UNAUDITED (In thousands) Three Months Ended March 31, Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets 83 96 Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB and FRB stock. 11 BEAR STATE FINANCIAL, INC. ASSET QUALITY ANALYSIS - UNAUDITED (In thousands) March 31, 2016 December 31, 2015 Net (2) % Total Assets Net (2) % Total Assets Increase (Decrease) Nonaccrual Loans: One- to four-family residential $ % $ % $ Multifamily % % ) Nonfarm nonresidential % % ) Farmland % % ) Construction and land development % % Commercial % % ) Consumer % % 73 Total nonaccrual loans % % Accruing loans 90 days or more past due % ) Real estate owned % % ) Total nonperforming assets % % Performing restructured loans % % (3 ) Total nonperforming assets and performing restructured loans (1) $ % $ % $ The table does not include substandard loans which were judged not to be impaired totaling $31.2 million at March 31, 2016 and $30.2 million at December 31, 2015 or acquired ASC 310-30 purchased credit impaired loans which are considered performing at March 31, 2016. Loan balances are presented net of undisbursed loan funds, partial charge-offs and interest payments recorded as reductions in principal balances for financial reporting purposes. 12 BEAR STATE FINANCIAL, INC. CALCULATION OF RETURN ON AVERAGE TANGIBLE COMMON STOCKHOLDERS' EQUITY - UNAUDITED (In thousands) For the Quarter Ending 3/31/2016 12/31/2015 9/30/2015 6/30/2015 3/31/2015 Net income available to common stockholders $ 3,343 $ 2,563 $ 3,213 $ 2,531 $ 2,267 Average common stockholders' equity 224,416 223,083 177,824 175,025 172,811 Less Average Intangible Assets: Goodwill ) Core deposit intangible, net of accumulated amortization ) Average tangible common stockholders' equity $ 172,936 $ 171,318 $ 145,135 $ 142,181 $ 139,810 Annualized return on average tangible common stockholders' equity % BEAR STATE FINANCIAL, INC. CALCULATION OF RATIO OF TANGIBLE BOOK VALUE PER COMMON SHARE - UNAUDITED (In thousands, except share data) For the Quarter Ending 3/31/2016 12/31/2015 9/30/2015 6/30/2015 3/31/2015 Total common stockholder's equity $ 223,798 $ 223,157 $ 178,670 $ 174,831 $ 173,128 Less intangible assets: Goodwill ) Core deposit intangible, net of accumulated amortization ) Total intangible assets ) Total tangible common stockholder's equity $ 172,483 $ 171,587 $ 146,084 $ 142,088 $ 140,229 Common Shares Outstanding 37,560 37,988 33,350 33,376 33,376 Tangible book value per common share $ 4.59 $ 4.52 $ 4.38 $ 4.26 $ 4.20 13 BEAR STATE FINANCIAL, INC. RECONCILIATION OF NON-GAAP SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) For the Quarter Ending March December September June March Net income (loss) $ 3,343 $ 2,563 $ 3,213 $ 2,531 $ 2,267 Adj: Loss (gain) on sale of securities, net 2 68 - - ) Adj: Merger, acquisition and integration expenses 250 1,081 166 441 565 Adj: Rebranding expenses 195 267 6 158 395 Adj: Branch reduction expenses 63 Adj: Data processing termination fees 1,186 Tax Effect of Adjustments ) Total core income (A) $ 3,658 $ 4,169 $ 3,319 $ 2,901 $ 2,805 Total revenue $ 20,599 $ 21,445 $ 15,538 $ 15,357 $ 15,689 Adj: Loss (gain) on sale of securities, net 2 68 - - ) Total core revenue $ 20,601 $ 21,513 $ 15,538 $ 15,357 $ 15,601 Total non-interest expense $ 15,331 $ 17,044 $ 10,465 $ 11,273 $ 12,237 Less: Merger, acquisition and integration expenses ) Less: Rebranding expenses ) ) (6 ) ) ) Less: Branch reduction expenses ) - Less: Pension plan payment - Less: Real estate owned provision - Less: Data processing termination fees - ) - - - Core noninterest expense $ 14,823 $ 14,510 $ 10,293 $ 10,674 $ 11,277 Total average assets (B) $ 1,920,833 $ 1,920,617 $ 1,466,342 $ 1,468,521 $ 1,504,716 Total average stockholders' equity (C) 224,416 223,083 177,824 175,025 172,811 Total average tangible stockholders' equity (D) 172,936 171,318 145,135 142,181 139,810 Total tangible stockholders' equity, period end (E) 172,483 171,587 146,084 142,088 140,229 Total common shares outstanding, period-end (F) 37,560,031 37,987,722 33,349,512 33,375,753 33,375,753 Average diluted shares outstanding (G) 37,918,188 38,173,234 33,497,298 33,521,490 33,551,776 Core earnings per share, diluted (A/G) $ 0.10 $ 0.11 $ 0.10 $ 0.09 $ 0.08 Tangible book value per share, period-end (E/F) $ 4.59 $ 4.52 $ 4.38 $ 4.26 $ 4.20 Core return on average assets (A/B) % Core return on average equity (A/C) % Core return on average tangible equity (A/D) % Efficiency ratio(1) % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 14
